Citation Nr: 0836931	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  96-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right knee.

2.  Entitlement to service connection for osteoarthritis of 
the left knee.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1949 to August 
1952 and from August 1956 to October 1956.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2004 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which, in pertinent part, denied entitlement to 
service connection for disabilities of the right and left 
knees and found that new and material evidence had been 
submitted to reopen the claim for entitlement to service 
connection for hearing loss and denied the reopened claim.  

The veteran's appeal was previously before the Board in 
November 2005 when the Board reopened the claim for 
entitlement to service connection for hearing loss and 
remanded the case for further action by the originating 
agency.  The case has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  Left knee osteoarthritis is etiologically related to 
active service.

2.  Right knee osteoarthritis is etiologically related to 
active service.

3.  Hearing loss disability was not present within one year 
of the veteran's discharge from service and is not 
etiologically related to service.  


CONCLUSIONS OF LAW

1.  Service connection for the veteran's right knee 
osteoarthritis is warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  Service connection for the veteran's left knee 
osteoarthritis is warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the veteran's claims for entitlement to service 
connection for osteoarthritis of the right and left knees, 
further assistance is unnecessary to aid the veteran in 
substantiating his claims.  

With respect to the veteran's claim for hearing loss, the RO 
and AMC issued letters in May 2003 and October 2005, that 
notified the veteran of the evidence needed to substantiate 
his claim.  The letter also informed him of what evidence VA 
would undertake to obtain and what evidence he was 
responsible for obtaining.  The letters told him that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The 2003 letter 
told the veteran to describe evidence that he wanted VA to 
obtain or to send the evidence itself.  The 2005 letter told 
him that he was responsible for insuring that VA obtained all 
requested evidence.  These notices served to inform him of 
the need to submit relevant evidence in his possession.

The veteran has substantiated his status as a veteran.  The 
2003 and 2005 letters notified the veteran of the need for 
evidence of a current diagnosis and a connection between the 
current disability and service.  The AMC attempted to provide 
notice on the rating and effective date elements in a May 
2008 supplemental statement of the case.  Such a post-
decisional document could not serve to provide legally 
sufficient VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 17 Vet App 412 
(2004).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984). 

There was also a timing deficiency with the October 2005 VCAA 
notice letter.  This deficiency was cured by readjudication 
of the claim in supplemental statements of the case issued 
after the notice was provided.  Mayfield v. Nicholson, 499 
1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  The veteran 
has reported receiving treatment for his claimed disability 
with a private physician within a year of his separation from 
active duty service, however, he also wrote in a December 
2005 statement that this physician was deceased.  Therefore, 
records of this treatment are unavailable. 

Additionally, the veteran was provided a proper VA 
examination in April 2004 with an examination addendum 
provided in April 2006.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).
Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hearing loss due 
to organic diseases of the nervous system, are presumed to 
have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

If a chronic disease is shown in service and at any time 
thereafter service connection will be conceded.  38 C.F.R. 
§ 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right and Left Knees

The veteran contends that he developed arthritis of the right 
and left knees due to an in-service motor vehicle accident.  
Service treatment records show that the veteran was involved 
in a car accident in February 1950 that resulted in multiple 
wounds, lacerations, and contusions to his legs.  The 
examinations for discharge from his two periods of active 
duty, dated August 1952 and October 1956, show that his lower 
extremities were found to be normal.

The post-service medical evidence establishes that the 
veteran was diagnosed as having degenerative joint disease of 
the right knee during a VA examination in January 1988, and 
bilateral osteoarthritis of the knees in March 1995 while 
undergoing treatment at the VA Medical Center (VAMC) in 
Providence, Rhode Island.  

The record, therefore, clearly establishes that the first two 
of the three elements necessary for service connection-
current disability and an in-service injury-are 
demonstrated.

There is conflicting evidence on whether there is a nexus 
between the current disabilities and the accident in service.  
The April 2006 VA examiner, after review of the claims 
folders including the veteran's service treatment records, 
concluded that the type of injuries incurred by the veteran 
in February 1950 were as likely as not the cause of his 
present severe osteoarthritis.  In addition, the veteran's 
VAMC physician noted in April 2001 that the veteran's in-
service trauma and subsequent meniscectomy degeneration had 
contributed to his current knee arthritis.  

A January 1988 VA examiner found that the veteran's right 
knee degenerative joint disease was probably not related to 
an in-service leg injury, but the two opinions in support of 
the claim outweigh the single opinion against it.  The April 
2006 opinion had the advantage of a longitudinal review of 
all the evidence and appears to be more thorough than the 
1988 opinion.

In addition, the veteran has provided a consistent history 
relating his bilateral knee osteoarthritis to service, and 
the Board finds that his statements to this effect have been 
credible.  Therefore, entitlement to service connection for 
the veteran's right and left knee osteoarthritis is 
warranted.  


Hearing Loss

The veteran contends that he incurred a bilateral hearing 
loss disability due to in-service noise exposure from 
artillery fire.  Service treatment records are negative for 
treatment or diagnoses pertaining to hearing loss, and the 
examination reports for discharge in August 1952 and October 
1956 shows that he passed whispered voice and spoken voice 
hearing tests.

The post-service medical evidence of record indicates that 
the veteran first sought treatment for hearing loss 
disability in December 1999, more than 40 years after active 
duty service, when he contacted the VAMC and requested a 
hearing test.  A month later in January 2000 he reported 
having hearing loss since his time in Korea and was referred 
to audiology.  

The veteran was provided a VA audiological examination in 
April 2004.  He reported a history of noise exposure during 
service and stated that hearing loss was diagnosed as being 
due to his military noise exposure by a private physician 
within a year of leaving active duty service.  An audiogram 
was provided and pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
105+
105+
105+
LEFT
35
35
95
105+
105+

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 68 percent in the left ear.  The 
right ear diagnosis was mild to moderate sensorineural 
hearing loss through 1000 Hz with severe hearing loss at 1500 
Hz and no measureable hearing in the higher frequencies.  The 
diagnosis for the left ear was mild to moderate sensorineural 
hearing loss through 1000 Hz with severe to profound hearing 
loss at 2000 Hz and no measureable hearing in the higher 
frequencies. 

The examiner commented that opining on the etiology of the 
veteran's hearing loss would require speculation, as there 
was no supporting evidence of hearing loss during a 1972 VA 
examination and records from the veteran's private physician 
in the 1950s were not available.  The examiner noted that if 
the veteran had high frequency hearing loss at the time of 
his discharge, it would not be detected on voice testing.  

In an April 2006 addendum, the VA examiner noted that the 
veteran was not provided audiograms at the time of his 
separation, and that all the evidence of hearing loss was 
dated almost 50 years after the veteran's separation.  The 
examiner again noted that she could not resolve the issue of 
the etiology of the veteran's hearing loss without resorting 
to mere speculation.  

The record clearly shows current diagnoses of hearing loss, 
documented by audiological testing.  The veteran has also 
reported in-service noise exposure and the onset of hearing 
loss during service.  While service treatment records do not 
document complaints of hearing loss, the veteran is competent 
to report noise exposure and when his symptoms occurred.  
Therefore, the Board finds that two of the three elements 
necessary for service connection-current disability and in 
service injury-are demonstrated.

While the veteran has reported a continuity of symptomatology 
since service, stating that he received treatment for hearing 
loss within a year of his separation and that he has 
experienced symptoms since that time, the record does not 
show any complaints of hearing loss during service, and the 
earliest documented treatment for hearing loss is dated from 
January 2000, more than 40 years after service.  

The record does include reports of hospitalization, 
outpatient treatment, and VA examination created in the 
decades between discharge from service and January 2000; but 
these records document no complaints of hearing loss.  On VA 
general medical examination in December 1972, it was 
indicated that no hearing loss was noted.  

Even assuming that the veteran's hearing loss was subject to 
presumptive service connection as a disease of the central 
nervous system; there is no competent evidence demonstrating 
those conditions to a compensable degree during the 
presumptive period.

Further, the absence of any clinical evidence for decades 
after service weighs the evidence against a finding that 
hearing loss was present in service or in the year 
immediately after service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The record also contains no competent medical linking the 
veteran's current disability to his active duty service.  The 
April 2004 VA examiner provided the only competent medical 
opinion, finding that it would be speculative to link the 
current hearing loss to service.  The Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  

In essence, the only opinion linking the current hearing loss 
to service is that of the veteran.  As a lay person, he is 
not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran is competent to report a continuity of symptoms, 
but his reports of continuity were first made decades after 
service and must be weighed against the contemporaneous 
record.  The first contemporaneous evidence of hearing loss 
was more than 40 years after his separation from active 
service.  

The recent reports of a continuity of symptoms are outweighed 
by the contemporaneous record and the VA examiner's opinion.  
The Board therefore concludes that the evidence is against a 
nexus between the veteran's current bilateral hearing loss 
disability and his active duty service.  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim, and it is therefore, denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).



ORDER

Entitlement to service connection for osteoarthritis of the 
right knee is granted.

Entitlement to service connection for osteoarthritis of the 
left knee is granted.

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


